office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 jpbaumgarten postn-117919-08 uilc date date to james c lanning jr area_counsel lmsb area retailers food pharmaceuticals and healthcare from andrew j keyso deputy associate chief_counsel income_tax accounting subject heavy equipment dealers like-kind_exchange program this memorandum responds to your date request for advice issue does the transaction described below constitute a like-kind_exchange eligible for nonrecognition treatment under sec_1031 of the internal_revenue_code conclusion no the transaction is structured to avoid the sec_1031 restrictions on exchanges between related parties the taxpayer has not established that the transaction meets the sec_1031 exception to the restrictions on exchanges between related parties facts dealer sells a certain type of equipment its brand at retail taxpayer leases that type of equipment to unrelated customers in the course of its trade_or_business despite dealing in the same brand of equipment taxpayer and dealer organized as separate but related parties within the meaning of sec_267 of the code under a master exchange_agreement described in revproc_2003_39 2003_1_cb_971 taxpayer uses a qualified_intermediary qi to exchange its old equipment for new equipment qi is not related to either taxpayer or dealer within the meaning of sec_267 postn-117919-08 the following is a representative transaction taxpayer owned an old off-road truck relinquished_property or rq with a fair_market_value of dollar_figure and an adjusted_basis of dollar_figure dealer owned a new off-road truck replacement_property or rp with a fair_market_value of dollar_figure and an adjusted_basis of dollar_figure taxpayer held rq for use in its leasing trade_or_business within the meaning of sec_1031 and dealer held rp for retail_sale taxpayer entered into a standard sales contract to sell rq to c an individual unrelated to taxpayer and dealer taxpayer then assigned to qi all of taxpayer’s rights in and to the sales contract pursuant to the master exchange_agreement on june year taxpayer transferred rq to qi and qi sold rq to c for dollar_figure on august year taxpayer identified rp which was part of dealer’s inventory on september year qi bought rp from dealer for dollar_figure qi used the dollar_figure proceeds from the sale of rq plus dollar_figure from other sources to buy rp from dealer qi then transferred rp to taxpayer taxpayer acknowledges that it could have obtained rp directly from the unrelated manufacturer of rp or an unrelated dealer taxpayer represents that it has independent business reasons for always acquiring its replacement_property from dealer taxpayer states that it benefits from the proximity of dealer’s inventory to taxpayer’s business and the stability of supply due to the good will and established business relations between dealer and the manufacturer in addition the manufacturer provides incentives to dealer for each unit of equipment that dealer sells analysis applicable law sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment we refer to this as sec_1031 nonrecognition treatment sec_1031 limits nonrecognition treatment for property exchanges between related parties sec_1031 generally denies sec_1031 nonrecognition treatment if a a taxpayer exchanges property with a related_person b gain_or_loss to the taxpayer would not be recognized under sec_1031 determined without regard to sec_1031 and c for purposes of this memorandum we assume that taxpayer meets the requirements in sec_1031 and sec_1_1031_k_-1 of the income_tax regulations concerning assignments of rights under sales and purchase agreements to the qualified_intermediary notices of assignments to all persons involved in those transfers and the limitations in sec_1_1031_k_-1 on the use of the proceeds held by the qualified_intermediary postn-117919-08 before the date years after the date of the last transfer which was part of such exchange - i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer the taxpayer takes into account any gain_or_loss recognized by reason of sec_1031 as of the date on which the last disposition occurs sec_1031 excepts certain related_party exchanges from the sec_1031 restriction on subsequent dispositions only the exception in sec_1031 could be available to taxpayer sec_1031 provides that there shall not be taken into account any disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 denies sec_1031 nonrecognition treatment for any exchange that is part of a transaction or series of transactions structured to avoid the purposes of the related_party exchange restrictions contained in sec_1031 related_party exchange restrictions the sec_1031 restrictions are designed to prevent nonrecognition treatment for any transaction that is the economic equivalent of a sec_1031 related_party exchange followed by a sec_1031 disposition of one of the exchanged properties even if the transaction is structured as a like-kind_exchange through a qi sec_1031 was enacted specifically to preclude sec_1031 nonrecognition treatment for any exchange that is part of a transaction or series of transactions structured to avoid the related_party transaction rules of sec_1031 both the ways_and_means_committee report and the finance_committee print describe the policy concern that led to the enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on the retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect cashed out of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite postn-117919-08 the committee reports include the following example of when sec_1031 applies if a related_party pursuant to a pre-arranged plan transfers property to an unrelated party who then exchanges the property with a taxpayer intending to defer gain under sec_1031 within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the taxpayer will not be entitled to nonrecognition treatment under sec_1031 s print no pincite sec_1031 structured avoidance taxpayer structured its transaction to achieve the impermissible result that congress addressed in the legislative_history the transaction is the economic equivalent of a related_party exchange described in sec_1031 taxpayer interposed qi to accomplish what sec_1031 would prevent ie the related_party group taxpayer and dealer begins with two properties rq and rp and following a series of transactions owns just rp and receives cash for rq and taxpayer avoids recognizing gain on the exchange of low-basis rq for rp while dealer realizes little or no gain on its taxable sale of high-basis rp revrul_2002_83 2002_2_cb_927 illustrates the rule that taxpayers may not avoid the sec_1031 related_party restrictions by structuring transactions through unrelated parties the facts are almost identical to this case individual a owned property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex individual b owned property with a fair_market_value of dollar_figurex and an adjusted_basis of dollar_figurex a and b are related parties within the meaning of sec_267 c an unrelated party wanted to acquire property instead of selling property directly to c or selling the property to c after a sec_1031 related_party exchange between a and b a transferred property to qi which sold property to c qi then bought property from b with the proceeds of the sale of property and transferred property to a a reported the transaction as a like-kind_exchange of property for property even though b never received property c bought and received property b reported dollar_figure gain because b’s adjusted_basis dollar_figurex in property was equal to the amount b realized on its sale revrul_2002_83 recognized that the end result of the transaction was the same as if a and b had exchanged property and property then b sold property to c before the transaction the related parties owned two properties and in the transaction cashed out of one of the properties contrary to the policy of sec_1031 therefore a's exchange of property with qi was part of a transaction structured to avoid the sec_1031 restriction on exchanges between related parties section sec_1031 operates to deny sec_1031 nonrecognition treatment for a transaction structured to avoid the purposes of this subsection sec_1031 similar to the situation in revrul_2002_83 taxpayer and dealer attempted to exchange rq and rp then cash_out of rq postn-117919-08 in 124_tc_45 aff’d 580_f3d_1038 9th cir the petitioner entered into two different transactions for the sale of real_estate in each instance the purchaser of petitioner’s property was an unrelated party in attempting to structure the transactions as exchanges under sec_1031 the petitioner used a qualified_intermediary to transfer its real_estate to the unrelated party and acquire like-kind properties owned by a related_party times super market ltd times the petitioner intended to gain a significant tax advantage by structuring the transactions as exchanges with a qualified_intermediary rather than as taxable sales or direct exchanges with the related_party followed by sales of the relinquished_property to the unrelated party the court held that the exchanges were transactions or series of transactions structured to avoid the sec_1031 restrictions on exchanges between related parties the court explained these transactions are economically equivalent to direct exchanges of properties between teruya and times with boot from teruya to times followed by times’s sale of properties to unrelated third parties the interposition of a qualified_intermediary cannot obscure the end result under the circumstances we are led to the conclusion that teruya used the multiparty structures to avoid the consequences of economically equivalent direct exchanges with times id pincite see also ocmulgee fields inc v commissioner t c no which concludes that sec_1031 applies where the only property identified and subsequently acquired by the taxpayer as its replacement_property was property owned by a related_party sec_1031 exception sec_1031 provides that subsequent dispositions under sec_1031 will be disregarded not taken into account if it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes emphasis added the avoidance of federal_income_tax taxpayer cites a number of independent business nontax reasons for exchanging rq for rp through a qi facilitated like-kind_exchange taxpayer asserts that it acquired rp from dealer for valid business reasons eg dealer receives incentives from the manufacturer for all sales and taxpayer patronized dealer a related_party rather than the manufacturer or another dealer to obtain the incentives for dealer taxpayer also cites convenience good will established customer relationship and the possibility of financing discounts as other business considerations for patronizing dealer however the question is whether the existence of these business considerations establishes that tax_avoidance was not one of taxpayer’s principal purposes for structuring the transaction as a like-kind_exchange the legislative_history is instructive the senate_finance_committee listed three instances in which the non-tax avoidance exception in sec_1031 should apply postn-117919-08 it is intended that the non-tax avoidance exception generally will apply to i a transaction involving an exchange of undivided interests in different properties that results in each taxpayer holding either the entire_interest in a single property or a larger undivided_interest in any of such properties ii dispositions of property in nonrecognition transactions and iii transactions that do not involve the shifting of basis between properties h_r rep no pincite s print no pincite the taxpayer’s transactions are neither exchanges of undivided interests nor dispositions of property in a nonrecognition_transaction by one of the related parties however the exchange here clearly results in basis shifting dealer is selling inventory into the exchange at its cost realizing no gains while taxpayer is attempting to defer its gain from the disposition of rq under sec_1031 by taking a substituted_basis the high basis of rp for the low basis of rq congress considered transactions like the exchange here that involve basis shifting followed by a cashing out of the high-basis property as ineligible for the sec_1031 exception as a matter of interpretation the service has consistently limited the sec_1031 exception to the situations that congress so specifically described in the legislative_history see revrul_2002_83 we are not willing to expand the exception to cover taxpayer’s situation taxpayer cites its independent business reasons for structuring the transactions as evidence that tax_avoidance was not its sole objective however sec_1031 excepts transactions only if none of the principal purposes for the structure is tax_avoidance even though taxpayer may have had some non-tax-avoidance independent business reasons for structuring the exchange it is clear that immediate tax reduction through deferral was also one of taxpayer’s principal objectives consequently the sec_1031 exception does not apply taxpayer could have directly exchanged rq for rp with dealer which could then sell rq to c that disposition ie the cashing out of rq would have triggered sec_1031 and gain recognition on the disposition of rq instead taxpayer attempted to characterize the disposition of rq as part of a sec_1031 like-kind_exchange through qi to avoid recognition of gain on the disposition of rq the transactions result in the type of basis-shifting between related parties that sec_1031 is meant to prevent accordingly taxpayer must recognize the gain realized on the sale of rq through qi to c pursuant to sec_6110 of the code this document may not be used or cited as precedent please call if you have further questions
